Detailed Action




Claims 1-4, 6-15 and 17-22 were pending in this application, claims 5 and 16 having been cancelled previously.
Claims 1, 12, and 20 have been amended.
Claims 1-4, 6-15 and 17-22 remain pending and are presented for examination.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is 7/22/2021 has been entered.


Examiner’s Notes
Independent claims 1, 12 and 20, and so their respective dependent claims 2-4, 6-11, 13-15 and 17-22, include the claim limitation “proposal” (See, e.g., claim 1 ln. 6).  Applicant’s provisional disclosure indicates that a “proposal” concerns deciding how to respond to a request for resources, which in some cases can involve different administrative nodes each coming up with their own individual proposals as to how to respond to such a request for resources (Prov., ¶ 9).  Applicant’s disclosure further indicates that “a proposal (e.g., a decision)” concerns how to process a resource request (Spec., ¶ 24).  Therefore, as a claim limitation, “proposal” is treated as signifying any sort of decision made with respect to how a request for resources might be processed.
Claims 7, 10 and 18 include the claim limitation “recipe” (claim 7 lns. 4-6, claim 10 lns. 3-6; claim 18 lns. 4-6).  For the purposes of compact prosecution, “recipe” is treated to equate to enumerating that which is to be undertaken regarding resources (Spec., ¶ 38), e.g. in responding to a resource request.  
Claims 2 and 13 include the claim limitation “identifying information and verification information from the second node” (claim 2 ln. 4, claim 13 ln. 4).  Although identifying information and verification information in other claims elsewhere regards a resource request (claim 10 lns. 1-2), for the purposes of compact prosecution, “identifying information and 
Claims 21-22 include the claim limitation “master node” among a plurality of administrative nodes (claim 21 ln. 3, claim 22 ln. 3).  Applicant’s disclosure characterizes prior art as involving a master administrative system in charge of managing computing resources, including being in charge of responding to all client resource requests, and that only one such master is in charge at any single time, which incurs a vulnerable single point of failure architecturally (Spec., ¶ 18).  In contrast, the claimed invention requires no such master node among other administrative nodes (Spec., ¶ 28).  Therefore, that which has no single administrative system in charge of deciding how computer resources are managed, or does not respond to all client resource requests, or is not the only administrative system taking a lead concurrently, would not constitute a “master node.”


Response to Arguments
Applicant's arguments filed 7/22/2021 have been considered fully, but they are not persuasive.
Applicant asserts that the claimed invention as amended is not disclosed by the prior art cited in terms of “generat[ing] a first score corresponding to the first proposal using a set of criteria that is specific to a consensus protocol that is adopted by the plurality of nodes; generat[ing] a second score corresponding to the second proposal using the set of criteria that is specific to the consensus protocol; and determin[ing] a processing consensus associated with the resource request based at least in part on the first score and the second score” (Reply, p. 9).   (Lamport: Fig. 3c # 13, col. 4 lns. 20-61, col. 15 lns. 55-67, wherein a determination is made as to how to respond to a client’s request for resources by tallying a score as to whether a majority of votes from devices in a quorum have been received for one of multiple proposals regarding how to respond to a client’s request for resources) corresponding to the first proposal (Lamport: Fig. 3c # 13, col. 4 lns. 20-61, col. 15 lns. 12-67, wherein a proposal is made by a device and sent to other devices regarding how to respond to a client’s request for resources) using a set of criteria that is specific to a consensus protocol (Newton: ¶ 168, wherein a distributed consensus algorithm is used to establish a consensus in a network of unreliable processors) that is adopted by the plurality of nodes (Newton: ¶ 170, wherein the distributed consensus algorithm includes consensus rounds resulting in a majority or quorum establishing consensus among the systems involved); generating a second score (Lamport: Fig. 3c # 13, col. 4 lns. 20-61, col. 15 lns. 55-67, wherein a determination is made as to how to respond to a client’s request for resources by tallying a score as to whether a majority of votes from devices in a quorum have been received for one of multiple proposals regarding how to respond to a client’s request for resources) corresponding to the second proposal (Lamport: Fig. 3c # 13, col. 4 lns. 20-61, col. 15 lns. 12-67, wherein other devices in a group of devices who received the proposal for responding to a client’s request for resources cast votes as to how to handle the proposal proposed) using the set of criteria that is specific to the consensus protocol (Newton: ¶ 168, wherein a distributed consensus algorithm is used to establish a consensus in a network of unreliable processors); and determining a processing consensus associated with the resource request based at least in part on the first score and the second score (Lamport: Fig. 3c # 13, col. 4 lns. 20-61, col. 15 lns. 55-67, wherein a determination is made as 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-15 and 17-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Newton, et al., U.S. Patent Application Publication No. US 2013/0159472 A1 (hereinafter Newton), including incorporating by reference (Newton: ¶ 171), Lamport, U.S. Patent No. US 7,558,883 B1 (hereinafter Lamport).  
Claim 1 is disclosed by Newton, wherein
1. 	A first node of a plurality of nodes associated with an administrative node network (Newton: ¶¶ 62, 73-74, wherein a content delivery network (CDN), utilizes nodes to manage the delivery of content over a network, Newton: ¶¶ 185-186), comprising: 
a processor (Newton: ¶¶ 168, 392) configured to: 
receive a resource request directed to the administrative node network (Newton: Fig. 10, ¶¶ 92, 98, wherein a client requests content resources from a , wherein the administrative node network is associated with managing a set of resources (Newton: ¶¶ 62, 73-74, wherein a content delivery network (CDN), utilizes nodes to manage the delivery of content over a network, Newton: ¶¶ 185-186); 
generate a first proposal with respect to the resource request  using a first set of decision logic (Lamport: Fig. 3c # 13, col. 4 lns. 20-39, col. 15 lns. 12-26, wherein a proposal is made by a device and sent to other devices regarding how to respond to a client’s request for resources), wherein the first proposal comprises a first processing of the resource request (Lamport: Fig. 3c # 13, col. 4 lns. 20-39, col. 15 lns. 12-26, wherein the proposal made by a device and sent to other devices regarding how to respond to a client’s request for resources is the first proposal determined by the device that received the client’s request for resources);
obtain a second proposal with respect to the resource request from a second node of the plurality of nodes associated with the administrative node network (Lamport: Fig. 3c # 13, col. 4 lns. 20-39, col. 15 lns. 12-26, wherein other devices in a group of devices who received the proposal for responding to a client’s request for resources cast votes as to how to handle the proposal proposed), wherein the second proposal is generated independently of the first proposal and using a second set of decision logic, wherein the first set of decision logic is different from the second set of decision logic (Lamport: Fig. 3c # 13, col. 4 lns. 20-39, col. 15 lns. 12-26, wherein other devices in a group of devices who ; and
generate a first score (Lamport: Fig. 3c # 13, col. 4 lns. 20-61, col. 15 lns. 55-67, wherein a determination is made as to how to respond to a client’s request for resources by tallying a score as to whether a majority of votes from devices in a quorum have been received for one of multiple proposals regarding how to respond to a client’s request for resources) corresponding to the first proposal (Lamport: Fig. 3c # 13, col. 4 lns. 20-61, col. 15 lns. 12-67, wherein a proposal is made by a device and sent to other devices regarding how to respond to a client’s request for resources) using a set of criteria that is specific to a consensus protocol (Newton: ¶ 168, wherein a distributed consensus algorithm is used to establish a consensus in a network of unreliable processors)  that is adopted by the plurality of nodes (Newton: ¶ 170, wherein the distributed consensus algorithm includes consensus rounds resulting in a majority or quorum establishing consensus among the systems involved);
generate a second score (Lamport: Fig. 3c # 13, col. 4 lns. 20-61, col. 15 lns. 55-67, wherein a determination is made as to how to respond to a client’s request for resources by tallying a score as to whether a majority of votes from devices in a quorum have been received for one of multiple proposals regarding how to respond to a client’s request for resources) corresponding to the second proposal (Lamport: Fig. 3c # 13, col. 4 lns. 20-61, col. 15 lns. 12-67, wherein other devices in a group of devices who received the proposal for responding to a using the set of criteria that is specific to the consensus protocol (Newton: ¶ 168, wherein a distributed consensus algorithm is used to establish a consensus in a network of unreliable processors); and
determine a processing consensus associated with the resource request based at least in part on the first score and the second score (Lamport: Fig. 3c # 13, col. 4 lns. 20-61, col. 15 lns. 55-67, wherein a determination is made as to how to respond to a client’s request for resources by tallying a score as to whether a majority of votes from devices in a quorum have been received for one of multiple proposals regarding how to respond to a client’s request for resources); and
a memory coupled to the processor and configured to provide the processor with instructions (Newton: ¶¶ 390-393).
Claim 2 is disclosed by Newton, wherein
2. 	The first node of claim 1, wherein the processor is further configured to: 
receive configuration information associated with implementing administrative services as part of the administrative node network (Newton: ¶¶ 256-257, 259, wherein state information is obtained in responding to a request for content resources); and 
receive identifying information and verification information from the second node (Lamport: col. 13 ln. 65 – col. 14 ln. 10, wherein proposals to respond to clients requesting resources are sent based on unique, device identifying numbers, including Media Access Control (MAC) addresses).
Claim 3 is disclosed by Newton, wherein
3. 	The first node of claim 1, wherein the processor is further configured to authenticate the set of resources (Newton: ¶¶ 188, 191, wherein HTTP servers providing content resources requested are authenticated).
Claim 4 is disclosed by Newton, wherein
4. 	The first node of claim 1, wherein the processor is further configured to obtain a record based at last in part on current resource state information associated with the set of resources (Newton: ¶¶ 256-257, 259, wherein state information is obtained in responding to a request for content resources).
Claim 6 is disclosed by Newton, wherein
6. 	The first node of claim 1, wherein to generate the first proposal with respect to the resource request comprises to: 
determine whether a requestor associated with the resource request is entitled to have the resource request be granted (Newton: ¶¶ 337, 358-362, wherein a customer requesting content resources in a content delivery network (CDN) is subjected to an authentication process before allowing processing of the content resource request to continue); and 
in response to a determination that the requestor associated with the resource request is entitled to have the resource request be granted, determine whether the resource request can be satisfied based at least in part on current resource state information associated with the set of resources (Newton: ¶¶ 257, 271 275, wherein state information is reviewed in order to determine how and where to satisfy a request for content resources, and cache misses occur when content resources cannot be found, Newton: ¶¶ 265-266, 368).
Claim 7 is disclosed by Newton, wherein
7. 	The first node of claim 6, wherein the processor is further configured to; 
in response to a determination that the resource request can be satisfied based at least in part on the current resource state information associated with the set of resources, determine whether a relevant recipe is associated with the resource request (Newton: ¶¶ 41, 138-139, wherein a Customer Configuration Script (CCS) is customer-specific processing to occur when content resources are requested from certain customers in a content delivery network (CDN), whereby a CCS is accessed when available for processing such customer-specific requests for content resources); and 
in response to a determination that the relevant recipe is associated with the resource request, cause the resource request to be executed based at least in part on the relevant recipe (Newton: ¶¶ 41, 138-139, wherein a Customer Configuration Script (CCS) is customer-specific processing to occur when content resources are requested from certain customers in a content delivery network (CDN), whereby a CCS is accessed when available for processing such customer-specific requests for content resources).
Claim 8 is disclosed by Newton, wherein
8. 	The first node of claim 1, wherein the processor is further configured to generate a new record based at least in part on the resource request and the processing consensus (Newton: ¶ 159, information generated in the process of responding to a request for content resources is logged and collected, Newton: ¶¶ 174-179).
Claim 9 is disclosed by Newton, wherein
9. 	The first node of claim 1, wherein the processor is further configured to: 
cause the resource request to be executed (Newton: ¶¶ 159, 275, wherein a response to the request for content resources is processed); and 
update current resource state information associated with the set of resources based at is least in part on the execution of the resource request (Newton: ¶¶ 162, 165, 281, 283, wherein state information regarding resource is updated continually, including as requests for content resources are processed).
Claim 10 is disclosed by Newton, wherein
10. 	The first node of claim 1, wherein the resource request comprises identifying information and verification information (Newton: ¶¶ 337, 358-362, wherein a customer requesting content resources in a content delivery network (CDN) is subjected to an authentication process before allowing processing of the content resource request to continue), wherein the processor is further configured to:
determine a relevant recipe associated with the resource request (Newton: ¶¶ 41, 138-139, wherein a Customer Configuration Script (CCS) is customer-specific processing to occur when content resources are requested from certain customers in a content delivery network (CDN), whereby a CCS is accessed when available for processing such customer-specific requests for content resources); and 
cause the resource request to be executed based at least in part on the relevant recipe and the identifying information and the verification information, wherein the verification information is validated to provide access privileges at one or more systems at which the relevant recipe is to be executed (Newton: ¶¶ 337, 358-362, wherein a customer requesting content resources in a content delivery network (CDN) is subjected .
Claim 11 is disclosed by Newton, wherein
11. 	The first node of claim 1, wherein the processor is further configured to: 
receive an update to the set of resources (Newton: ¶¶ 162, 165, 281, 283, wherein state information regarding resource is updated continually, including as requests for content resources are processed); and 
modify current resource state information associated with the set of resources based at least in part on the update (Newton: ¶¶ 162, 165, 281, 283, wherein state information regarding resource is updated continually, including as requests for content resources are processed).

Claim 12 is disclosed by Newton, wherein
12. 	A method, comprising: 
receiving, at a first node of a plurality of nodes associated with an administrative node network (Newton: ¶¶ 62, 73-74, wherein a content delivery network (CDN), utilizes nodes to manage the delivery of content over a network, Newton: ¶¶ 185-186), a resource request directed to the administrative node network (Newton: Fig. 10, ¶¶ 92, 98, wherein a client requests content resources from a content delivery network (CDN) that are received at a node in the CDN via a rendezvous process), wherein the administrative node network is associated with managing a set of resources (Newton: ¶¶ 62, 73-74, wherein a content delivery network (CDN), utilizes nodes to manage the delivery of content over a network, Newton: ¶¶ 185-186); 
generating a first proposal with respect to the resource request using a first set of decision logic (Lamport: Fig. 3c # 13, col. 4 lns. 20-39, col. 15 lns. 12-26, wherein a proposal is made by a device and sent to other devices regarding how to respond to a client’s request for resources), wherein the first proposal comprises a first processing of the resource request (Lamport: Fig. 3c # 13, col. 4 lns. 20-39, col. 15 lns. 12-26, wherein the proposal made by a device and sent to other devices regarding how to respond to a client’s request for resources is the first proposal determined by the device that received the client’s request for resources); 
obtaining a second proposal with respect to the resource request from a second node of the plurality of nodes associated with the administrative node network (Lamport: Fig. 3c # 13, col. 4 lns. 20-39, col. 15 lns. 12-26, wherein other devices in a group of devices who received the proposal for responding to a client’s request for resources cast votes as to how to handle the proposal proposed), wherein the second proposal is generated independently of the first proposal and using a second set of decision logic, wherein the first set of decision logic is different from the second set of decision logic (Lamport: Fig. 3c # 13, col. 4 lns. 20-39, col. 15 lns. 12-26, wherein other devices in a group of devices who received the proposal for responding to a client’s request for resources independently determine whether to decide to vote for or against the proposed handling of a client’s request for resources); and 
generating a first score (Lamport: Fig. 3c # 13, col. 4 lns. 20-61, col. 15 lns. 55-67, wherein a determination is made as to how to respond to a client’s request for resources by tallying a score as to whether a majority of votes from devices in a quorum have been received for one of multiple proposals regarding how to respond to a client’s  corresponding to the first proposal (Lamport: Fig. 3c # 13, col. 4 lns. 20-61, col. 15 lns. 12-67, wherein a proposal is made by a device and sent to other devices regarding how to respond to a client’s request for resources) using a set of criteria that is specific to a consensus protocol (Newton: ¶ 168, wherein a distributed consensus algorithm is used to establish a consensus in a network of unreliable processors) that is adopted by the plurality of nodes (Newton: ¶ 170, wherein the distributed consensus algorithm includes consensus rounds resulting in a majority or quorum establishing consensus among the systems involved);
generating a second score (Lamport: Fig. 3c # 13, col. 4 lns. 20-61, col. 15 lns. 55-67, wherein a determination is made as to how to respond to a client’s request for resources by tallying a score as to whether a majority of votes from devices in a quorum have been received for one of multiple proposals regarding how to respond to a client’s request for resources) corresponding to the second proposal (Lamport: Fig. 3c # 13, col. 4 lns. 20-61, col. 15 lns. 12-67, wherein other devices in a group of devices who received the proposal for responding to a client’s request for resources cast votes as to how to handle the proposal proposed) using the set of criteria that is specific to the consensus protocol (Newton: ¶ 168, wherein a distributed consensus algorithm is used to establish a consensus in a network of unreliable processors); and
determining a processing consensus associated with the resource request based at least in part on the first score and the second score (Lamport: Fig. 3c # 13, col. 4 lns. 20-61, col. 15 lns. 55-67, wherein a determination is made as to how to respond to a client’s request for resources by tallying a score as to whether a majority of votes from devices in .
Claim 13 is disclosed by Newton, wherein
13. 	The method of claim 12, further comprising: 
receiving configuration information associated with implementing administrative services as part of the administrative node network (Newton: ¶¶ 256-257, 259, wherein state information is obtained in responding to a request for content resources); and 
receiving identifying information and verification information from the second node (Lamport: col. 13 ln. 65 – col. 14 ln. 10, wherein proposals to respond to clients requesting resources are sent based on unique, device identifying numbers, including Media Access Control (MAC) addresses).
Claim 14 is disclosed by Newton, wherein
14. 	The method of claim 12, further comprising authenticating the set of resources (Newton: ¶¶ 188, 191, wherein HTTP servers providing content resources requested are authenticated).
Claim 15 is disclosed by Newton, wherein
15. 	The method of claim 12, further comprising obtaining a root record based at last in part on current resource state information associated with the set of resources (Newton: ¶¶ 176-181, wherein state information is logged and collected into hierarchical root records for later retrieval, whereby global state information is maintained for the content delivery network (CDN) as a whole, Newton: ¶¶ 257, 275).
Claim 17 is disclosed by Newton, wherein
17. 	The method of claim 12, further comprising generating the first proposal with respect to the resource request comprises: 
determining whether a requestor associated with the resource request is entitled to have the resource request be granted (Newton: ¶¶ 337, 358-362, wherein a customer requesting content resources in a content delivery network (CDN) is subjected to an authentication process before allowing processing of the content resource request to continue); and 
in response to a determination that the requestor associated with the resource request is entitled to have the resource request be granted, determine whether the resource request can be satisfied based at least in part on current resource state information associated with the set of resources (Newton: ¶¶ 257, 271 275, wherein state information is reviewed in order to determine how and where to satisfy a request for content resources, and cache misses occur when content resources cannot be found, Newton: ¶¶ 265-266, 368).
Claim 18 is disclosed by Newton, wherein
18. 	The method of claim 17, further comprising; 
in response to a determination that the resource request can be satisfied based at least in part on the current resource state information associated with the set of resources, determining whether a relevant recipe is associated with the resource request (Newton: ¶¶ 41, 138-139, wherein a Customer Configuration Script (CCS) is customer-specific processing to occur when content resources are requested from certain customers in a content delivery network (CDN), whereby a CCS is accessed when available for processing such customer-specific requests for content resources); and 
in response to a determination that the relevant recipe is associated with the resource request, causing the resource request to be executed based at least in part on the relevant recipe (Newton: ¶¶ 41, 138-139, wherein a Customer Configuration Script (CCS) is customer-specific processing to occur when content resources are requested from certain customers in a content delivery network (CDN), whereby a CCS is accessed when available for processing such customer-specific requests for content resources).
Claim 19 is disclosed by Newton, wherein
19. 	The method of claim 12, further comprising generating a new record based at least in part on the resource request and the processing consensus (Newton: ¶ 159, information generated in the process of responding to a request for content resources is logged and collected, Newton: ¶¶ 174-179).

Claim 20 is disclosed by Newton, wherein
20. 	A computer program product, the computer program product being embodied in a non-transitory computer readable storage medium (Newton: ¶¶ 393-397) and comprising computer instructions for: 
receiving, at a first node of a plurality of nodes associated with an administrative node network (Newton: ¶¶ 62, 73-74, wherein a content delivery network (CDN), utilizes nodes to manage the delivery of content over a network, Newton: ¶¶ 185-186), a resource request directed to the administrative node network (Newton: Fig. 10, ¶¶ 92, 98, wherein a client requests content resources from a content delivery network (CDN) that are received at a node in the CDN via a rendezvous process), wherein the administrative node network is associated with managing a set of resources (Newton: ¶¶ 62, 73-74, ;
generating a first proposal with respect to the resource request (Lamport: Fig. 3c # 13, col. 4 lns. 20-39, col. 15 lns. 12-26, wherein a proposal is made by a device and sent to other devices regarding how to respond to a client’s request for resources) using a first set of decision logic, wherein the first proposal comprises a first processing of the resource request (Lamport: Fig. 3c # 13, col. 4 lns. 20-39, col. 15 lns. 12-26, wherein the proposal made by a device and sent to other devices regarding how to respond to a client’s request for resources is the first proposal determined by the device that received the client’s request for resources); 
obtaining a second proposal with respect to the resource request from a second node of the plurality of nodes associated with the administrative node network (Lamport: Fig. 3c # 13, col. 4 lns. 20-39, col. 15 lns. 12-26, wherein other devices in a group of devices who received the proposal for responding to a client’s request for resources cast votes as to how to handle the proposal proposed), wherein the second proposal is generated independently of the first proposal and using a second set of decision logic, wherein the first set of decision logic is different from the second set of decision logic (Lamport: Fig. 3c # 13, col. 4 lns. 20-39, col. 15 lns. 12-26, wherein other devices in a group of devices who received the proposal for responding to a client’s request for resources independently determine whether to decide to vote for or against the proposed handling of a client’s request for resources); and 
		generating a first score (Lamport: Fig. 3c # 13, col. 4 lns. 20-61, col. 15 lns. 55-67, wherein a determination is made as to how to respond to a client’s request for  corresponding to the first proposal (Lamport: Fig. 3c # 13, col. 4 lns. 20-61, col. 15 lns. 12-67, wherein a proposal is made by a device and sent to other devices regarding how to respond to a client’s request for resources) using a set of criteria that is specific to a consensus protocol (Newton: ¶ 168, wherein a distributed consensus algorithm is used to establish a consensus in a network of unreliable processors) that is adopted by the plurality of nodes (Newton: ¶ 170, wherein the distributed consensus algorithm includes consensus rounds resulting in a majority or quorum establishing consensus among the systems involved);
generating a second score (Lamport: Fig. 3c # 13, col. 4 lns. 20-61, col. 15 lns. 55-67, wherein a determination is made as to how to respond to a client’s request for resources by tallying a score as to whether a majority of votes from devices in a quorum have been received for one of multiple proposals regarding how to respond to a client’s request for resources) corresponding to the second proposal (Lamport: Fig. 3c # 13, col. 4 lns. 20-61, col. 15 lns. 12-67, wherein other devices in a group of devices who received the proposal for responding to a client’s request for resources cast votes as to how to handle the proposal proposed) using the set of criteria that is specific to the consensus protocol (Newton: ¶ 168, wherein a distributed consensus algorithm is used to establish a consensus in a network of unreliable processors); and
determining a processing consensus associated with the resource request based at least in part on the first score and the second score (Lamport: Fig. 3c # 13, col. 4 lns. 20-61, col. 15 lns. 55-67, wherein a determination is made as to how to respond to a client’s .
Claim 21 is disclosed by Newton, wherein
21.	The first node of claim 1, wherein the plurality of nodes associated with the administrative node network (Newton: ¶¶ 62, 73-74, wherein a content delivery network (CDN), utilizes nodes to manage the delivery of content over a network, Newton: ¶¶ 185-186) comprises a distributed plurality of nodes without a master node (Lamport: col. 2 lns. 29-56, wherein any individual device among a plurality of devices can act temporarily as group leader device, not just one fixed master node, including another device acting as another group leader device concurrently, whereby clients can send requests for resources to any of the individual devices in the distributed computing system, not just to a master node, or even just to a group leader device, such that the device receiving the resource request from the client initiates the process of issuing a proposal for meeting the client’s resource request, to be decided upon by the rest of the individual devices, Lamport: col. 4 lns. 5-39, whereby a group leader device further does not even coordinate the numbering of such proposals, Lamport:  col. 4 lns. 40-61).

Claim 22 is disclosed by Newton, wherein
22.	The method of claim 12, wherein the plurality of nodes associated with the administrative node network (Newton: ¶¶ 62, 73-74, wherein a content delivery network (CDN), utilizes nodes to manage the delivery of content over a network, Newton: ¶¶ 185-186) comprises a distributed plurality of nodes without a master node (Lamport: col. 2 .



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy Sowa whose telephone number is 571-272-5448.  The examiner normally can be reached 9:00 AM to 5:00 PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-5448.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/Timothy Sowa/
Examiner, Art Unit 2448



/JONATHAN A BUI/Primary Examiner, Art Unit 2448